74 F.3d 1247
NOTICE: Ninth Circuit Rule 36-3 provides that dispositions other than opinions or orders designated for publication are not precedential and should not be cited except when relevant under the doctrines of law of the case, res judicata, or collateral estoppel.UNITED STATES of America, Plaintiff-Appellee,v.George Enoch DAVIDSON, Defendant-Appellant.
No. 95-15307.
United States Court of Appeals, Ninth Circuit.
Submitted Dec. 1, 1995.*Decided Jan. 4, 1996.

Before:  CHOY, SKOPIL, and FERGUSON, Circuit Judges.


1
MEMORANDUM**


2
George Davidson appeals pro se the district court's denial of his 28 U.S.C. Sec. 2255 motion.  He contends that his sentence should be vacated because the district court allegedly relied on inaccurate information in the presentence report and failed to consider his ability to pay before imposing restitution.  Davidson failed, however, to raise these arguments before the district court at sentencing or on direct appeal.  Accordingly, he has waived his right to have these nonconstitutional issues reviewed in collateral proceedings.  See United States v. Schlesinger, 49 F.3d 483, 485 (9th Cir.1994).


3
AFFIRMED.



*
 The panel unanimously finds this case suitable for submission on the record and briefs and without oral argument.  Fed.R.App.P. 34(a), Ninth Circuit Rule 34-4


**
 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by Ninth Circuit Rule 36-3